Notice of Non-responsive Amendment
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/24/2022. 	Applicant’s reply filed on 01/24/2022, however, is non-responsive to the previous Office action mailed 10/28/2021 because of the following matters:
	37 C.F.R. 1.145 states:
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 C.F.R. 1.143 and 1.144.

The amendment filed on 01/24/2022 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered. The amended claims are not readable on the elected invention. In particular, the elected invention is drawn to a method of treating a tumor in a subject by knocking out or inhibiting a FATS gene in the subject, but the amended claims are drawn to a method of treating a tumor in a subject by administration of genetically-modified macrophages with reduced FATS gene expression. Accordingly, the amended claims are not drawn to knocking out or inhibiting a FATS gene in a subject with a tumor, but rather the amended claims read on administration of off-the-shelf macrophages that have been genetically modified in vitro to possess reduced FATS gene expression to a subject with a tumor. The elected invention and the amended claims do not encompass overlapping subject matter, there is nothing of record to show them to be obvious variants, and the inventions are independent or distinct from each other.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Remarks on formal matters:
As previously stated, the instant application is not in compliance with 37 C.F.R. 1.55 because Applicant has not filed a certified copy of all priority documents. See page 3 of the previous Office action mailed 10/28/2021. 
Applicant’s reply filed on 01/24/2022 sufficiently addresses the prior objections under the sequences rules and under 35 U.S.C. 132(a) as set forth on pages 2 and 4, respectively, of the previous Office action mailed 10/28/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633